           Case 1:18-cv-02857-DLB Document 50 Filed 07/16/20 Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND
                                          Northern Division

                                                   *
BARBARA RANDALL, et al.,
                                                   *
       Plaintiffs,
                                                   *
v.
                                                   *          Case No.: DLB-18-2857
RICHARD FLEMING,                                   *

       Defendant.                                  *

*      *       *       *       *      *        *       *      *      *       *       *       *     *

                           MEMORANDUM OPINION AND ORDER

       On October 20, 2016, plaintiff Barbara Randall was walking up the stairs in her home and

became dizzy, experienced visual changes, and fell backwards down the stairs. Oct. 20, 2016 Med.

Rec., ECF No. 42-1, at 12; Oct. 21, 2016 Med. Rec., ECF No. 42-1, at 4. As a result of the fall,

Mrs. Randall, who was 77 at the time, suffered injuries and incurred medical bills. See Oct. 20,

2016 Med. Rec.; Oct. 21, 2016 Med. Rec.; ECF No. 15; ECF No. 42-1, at 4-8. At the time, she

and her husband, Alexander Randall, were renting their home at 33 Gorman Avenue, Baltimore

MD 21223, a property owned by their landlord, Richard Fleming. Compl., ECF No. 15; ECF No.

42-1, at 4. The Randalls filed suit against Mr. Fleming, claiming negligence, breach of warranty

of habitability, and loss of consortium and seeking damages. Compl.

       Pending is defendant’s motion for summary judgment. ECF No. 42. Plaintiffs have filed

a response. ECF No. 49. A hearing is not necessary. See Loc. R. 105.6. Because the undisputed

facts show that plaintiffs cannot establish that defendant’s breach of his duty of care proximately

caused plaintiffs’ injuries, the defendant is entitled to judgment as a matter of law. The motion for

summary judgment is granted.
          Case 1:18-cv-02857-DLB Document 50 Filed 07/16/20 Page 2 of 5



                                         Standard of Review

        Summary judgment is appropriate when the moving party establishes that “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). To meet its burden, the party must identify “particular parts of materials in

the record, including depositions, documents, electronically stored information, affidavits or

declarations, stipulations . . . admissions, interrogatory answers, or other materials” in support of

its position. Fed. R. Civ. P. 56(c)(1)(A). Then, “[t]o avoid summary judgment, the opposing party

must set forth specific facts showing that there is a genuine issue for trial.” Perkins v. Int’l Paper

Co., 936 F.3d 196, 205 (4th Cir. 2019) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)). The opposing party must identify more than a “scintilla of evidence” in support of its

position to defeat the motion for summary judgment. Anderson, 477 U.S. at 251. Although “a

court should not weigh the evidence,” Perkins, 936 F.3d at 205 (quoting Anderson, 477 U.S. at

249), if “a party fails to establish the existence of an element essential to that party’s case” or “‘the

record taken as a whole could not lead a rational trier of fact to find for the non-moving party,’”

then summary judgment is proper, id. (quoting Teamsters Joint Council No. 83 v. Centra, Inc., 947

F.2d 115, 119 (4th Cir. 1991)); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23. In ruling

on a motion for summary judgment, this Court “view[s] the facts and inferences drawn from the

facts in the light most favorable to . . . the nonmoving party.” Perkins, 936 F.3d at 205 (quoting

Evans v. Techs. Applications & Serv. Co., 80 F.3d 954, 958 (4th Cir. 1996)).

                                              Discussion

        Plaintiffs’ claims are for negligence, breach of warranty of habitability, and loss of

consortium. Compl. The loss of consortium claim is derivative and dependent on plaintiffs’ ability

to recover for negligence or breach of warranty of habitability. McLaurin v. Vulcan Threaded




                                                   2
          Case 1:18-cv-02857-DLB Document 50 Filed 07/16/20 Page 3 of 5



Prods., 410 F. App’x 630, 633 n.3 (4th Cir. 2011). To prevail on their negligence claim, plaintiffs

must prove “1) that the defendant was under a duty to protect the plaintiff from injury, 2) that the

defendant breached that duty, 3) that the plaintiff suffered actual injury or loss, and 4) that the loss

or injury proximately resulted from the defendant’s breach of duty.” Steamfitters Local Union No.

602 v. Erie Ins. Exch., 209 A.3d 158, 169 (Md. Ct. Spec. App. 2019) (quoting Rowhouses, Inc. v.

Smith, 133 A.3d 1054, 1066 (Md. 2016)), cert. granted, 216 A.3d 937 (Md. 2019). Similarly, “a

successful claim for breach of implied or express warranty must prove that the breach of warranty

was the proximate cause of the injuries or damages of which the plaintiff complains.” Pittway

Corp. v. Collins, 973 A.2d 771, 795 n.18 (Md. 2009).

        Defendant argues that, according to the undisputed facts in the record, plaintiffs cannot

establish that his alleged breach of a duty proximately caused their injuries. Def.’s Mem. 3. An

alleged breach is the proximate cause of an injury when it is both “a cause in fact” and “a legally

cognizable cause.” Macias v. Summit Mgmt., Inc., 220 A.3d 363, 376 (Md. Ct. Spec. App. 2019)

(quoting Hartford Ins. Co. v. Manor Inn of Bethesda, Inc., 642 A.2d 219, 230 (Md. 1994)). The

defendant’s conduct is “a cause in fact” if it “actually produced [the] injury.” Id. (quoting Troxel

v. Iguana Cantina, LLC, 29 A.3d 1038, 1055 (Md. Ct. Spec. App. 2011)). The defendant’s conduct

is “a legally cognizable cause” if “the harm that occurred was a foreseeable result of [that

conduct].” See id. Typically, “[p]roximate cause is . . . a question for the trier of fact, unless only

one possible inference may be drawn from the facts of a case.” Id.; see also Winffel v. Westfield

Prop. Mgmt., LLC, No. TDC-19-0838, 2020 WL 374620, at *5 (D. Md. Jan. 23, 2020).

        In support of defendant’s summary judgment motion, he attaches Mrs. Randall’s medical

records from St. Agnes Hospital where she sought treatment after she fell down the stairs. The

medical records, which are from October 20 and 21, 2016, the day of and the day after the accident,




                                                   3
          Case 1:18-cv-02857-DLB Document 50 Filed 07/16/20 Page 4 of 5



indicate that Mrs. Randall reported that she felt dizzy with “visual changes” and then fell

backwards down the steps. Oct. 20, 2016 Med. Rec., ECF No. 42-1, at 12; Oct. 21, 2016 Med.

Rec., ECF No. 42-1, at 4. Plaintiffs confirmed the authenticity of these medical records in their

response to Defendant’s First and Second Requests for Admissions of Fact and Genuineness of

Documents. Requests for Admissions, ECF No. 42-1, at 1, 9.

       In plaintiffs’ opposition to the summary judgment motion, they do not dispute the

authenticity of the medical records or challenge the veracity of Mrs. Randall’s statements to

medical providers about the reason for her fall. Instead, plaintiffs submitted photographs of Mrs.

Randall in the hospital and the faulty stairs in her home, as well as a February 27, 2017 report from

Mr. Fleming’s insurance agency that says “the top two steps [we]re partially detached” and

“visibly non-level.” Pls.’ Exs., ECF No. 49-1, at 5–11. The fact that the steps were partially

detached and visibly non-level appears to be undisputed. But the issue here is not whether the

stairs were faulty. It is whether plaintiffs have produced any evidence that the condition of the

stairs caused her fall. They have not. Indeed, Mrs. Randall’s credible statements to medical

professionals, shortly after the fall, are the only evidence before the Court regarding causation.

The medical records clearly state that Mrs. Randall reported to treating physicians that the cause

of her fall was dizziness and changes in her vision, not the faulty steps.

       Accordingly, because plaintiffs have not offered any evidence to establish the element of

proximate cause for their negligence and breach of warranty of habitability claims, the defendant

is entitled to judgment as a matter of law on those claims. Because the loss of consortium claim

is dependent on the negligence claim, it too fails as a matter of law.




                                                  4
       Case 1:18-cv-02857-DLB Document 50 Filed 07/16/20 Page 5 of 5



                                           ORDER

     For the reasons stated in this Memorandum Opinion, it is, this 16th day of July, 2020,

hereby ORDERED that

     1. Defendant’s motion for summary judgment, ECF No. 42, IS GRANTED;

     2. The Clerk shall send a copy of this Memorandum Opinion and Order to the plaintiffs;

        and

     3. The Clerk shall close this case.


                                                               /S/
                                                       Deborah L. Boardman
                                                       United States Magistrate Judge




                                             5
